            Case 20-10553-CSS   Doc 1278   Filed 07/30/21   Page 1 of 1




                     UNITED STATES BANKRUPTCY COURT
                           DISTRICT OF DELAWARE



IN THE MATTER OF:

              ART VAN FURNITURE, LLC               Case No. 20-10553-CSS
                                                   Chapter 11
  Debtor
_________________________/



                     NOTICE OF WITHDRAWAL OF CLAIM NO. 4065
                      OF MACOMB COUNTY TREASURER

      PLEASE TAKE NOTICE that the Macomb County Treasurer hereby withdraws Claim
No. 4065.



                                            _/s/ Aaron C. Thomas_______________
                                            Aaron C. Thomas (P55114)
                                            Assistant Corporation Counsel for
                                            Macomb County
                                            One S. Main Street, 8th Floor
                                            Mount Clemens, MI 48043
                                            (586) 469-6346
                                            aaron.thomas@macombgov.org
